Title: To Thomas Jefferson from Thomas Worthington, 17 June 1804
From: Worthington, Thomas
To: Jefferson, Thomas


          
            Sir 
            Chilicothe June 17th 1804
          
          Mr Biggs receiver of publick Monies at Steubenville called on me since I last had the pleasure to write you He has by some means been informed of the complaints made against him and declares them unfounded says he has wrote to the Secy of the treasury on the subject you will no doubt have seen his letter before this reaches—I have always considered Mr Biggs as a good kind of man who gave himself very little concern about publick affairs and of course had but little information on political subjects He may however have acted a different part lately he says not and declares as far as he has been able to form an opinion for himself he approves decidedly the course you have pursued and is entirely disposed to support the present administration—I stated to him that I was fully convinced it was painful to you to be obliged to remove any person from office but that it was my opinion that the president of the U.S from the nature of his office was bound by duty to remove from office any officer under his controul who used the influence given him by his office to oppose the administration and that if I had been satisfied he had acted the part ascribed to him I would have done all in my power to promote his removal. He very candidly acknowledged that if the complaints were well founded he ought to be removed from office & that he should consider it highly dishonourable to hold an office under the administration and at the same time oppose it—I have been thus particular to enable you to judge whether it will or will not be proper to remove Mr Biggs—Let me add Mr Biggs is an influentiel man in his own county and so far as I have been able to learn is considered a worthy man
          If it should be considered best to remove him Mr Elijah Backus late receiver of publick monies at Marietta is an applicant for the office Mr Gallatin is I believe better acquainted with Mr Backus than I am—give me leave to refer you to him for information as to his qualifications to discharge the duties of the office If Mr Backus cannot be appointed to this office will you please consider him as an applicant for the office Receiver of publick monies at Kaskaskia—He is at present a member of the State Senate and (I have every reason to beleive) a decided supporter of the present order of things. In a former letter I took the liberty of recommending Mr George Hoffman of this place as a proper person to fill the office of Register of the land office at that place (Kaskaskia) his qualifications excellent morals and so far as I can determine strict integrity all combine in my opinion to fit him for the appointment. Feeling as I do & trust I always shall the deepest interest in whatever may concern you it was truly painful to me to be informed of the decease of your daughter but much respected sir you are not yet to be convinced that we are all to travel the same road and I have no doubt your mind is sufficiently stocked with that genuine philosopy which affords us support under the afflictions of this life but in the honest language of my heart I sincerely sympathize with you in your loss and that you may be as happy here as any mortal can be and entirely so hereafter is the sincere prayer of him Who has the honour to be your sincere friend
          
            T. Worthington 
          
        